Title: To Thomas Jefferson from James Madison, 14 September 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpellier Sept. 14. 1808
                  
                  Yours of yesterday was duly recd. by the rider. I return Shorts & A’s letters. Your observations on the latter place the subject of it in its true point of view. Perhaps the mail of today may bring me a letter of the same date, that may have lost the last mail by passing thro’ the office of State. If the letter to you be the sole communication it is another example from that quarter, of obscurity resulting from a labored brevity. The occupation of the Floridas is however certainly the advice alluded to. The advice, you may recollect, was given on ground which failed according to the circumstances stated. The ground was that it would involve us with none: and certainly not with France; yet the occupancy was to be expressly agst. the occupancy of England in order to be admissible to France. Writing from memory, I may not be absolutely exact, but I am sure that the advice was contravened by the fact on which it depended. I dislike much the prospect, which the date & tenor of this letter give on the side of France. It forbids a hope of any information by Baker, who must have left Paris 8 or 10 days after, that can lessen the difficulty springing from the French Decrees. We must therefore look to England alone for the chances of disembarrassment, and look with the greater solicitude, as it seems probable that nothing but some striking proof of the success of the Embargo can arrest the successful perversion of it, by its enemies, or rather the enemies of their Country. Among the artifices used, the petitions from N. England have probably had a great-effect; being so managed as to have had a critical circulation, before the answers to them could reach the public. The Petition from Rowley merits the chastisement of silent contempt at least. I observe a late one from N. Haven, elaborated more than any I have seen, and in some of its features, imposing on superficial minds. Yet what more absurd, than to charge the keeping out of the way of plunder & insult, with a sacrifice of independence, and advise at the same time, the submitting to be insulted, and paying a tribute to encourage the practice.
                  I was at a loss what to do with respect to pecuniary arrangements in the case of Mr. S: as they might lead to disclosure, I said nothing more to him, therefore than that he would form the usual allowances, with a berth only in the Aviso which is due to his care of the dispatches. I concluded also that no advance wd. be necessary, as he probably could make it out of his own means; and it could not be made well from the Treasy without notice to every body. I ventured to conclude even that his own means wd. suffice after his arrival in Europe, till provision could be made without any premature disclosure. Finding from his letter that he looks for something more, I wrote a line yesterday evening to Mr. Graham, desiring him to make arrangemts if not too late, for a friend in Europe, (in concert with the Treasy Department if necessary) covering its object by a general designation. I said nothing to Mr. S. as to allowing an outfit, leaving by the term usual, the way open for a distinction between a permanent, & occasional mission.
                  There have been several applications for the carriage of the dispatches to England. A letter in behalf of Suter had been sent to me also. I have authorized Mr. Graham to make a choice.
                  Turreau’s letter is meant I presume for his own Govt. more than for this. There is no pretext for complaint. He has had fair measure. He cannot be so silly as to expect a neutral exercising its own rights, in pursuit of its own objects, to equalize the condition of beligerents of unequal power whether on water or land. As to delay, it has been owing to the distance of Mr. Gallatin & myself, and the share he has had in the business. But how impertinent are such complts from the Reps. of Govts. which to important and reiterated letters from our Ministers delay answers for months & years, and sometimes do not vouchsafe them at all.
                  I shall give the rider notice on his return on sunday, not to make another trip to Fredg: unless directed by you. I submit for consideration however, whether, as he would return hither, in case of another trip, on the 25th. which will be before you pass on your way to Washington, it may not be expedient for him to make it, leaving your packets here, or carrying them to Monticello as you may direct. At the present crisis it may happen to be of use, that we should see the latest intelligence before your return to Washington, and that this may be hurried on my part more than otherwise might take place. I barely suggest the point for consideration. Yrs. with respectful attachment.
                  
                     James Madison 
                     
                  
               